DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1 – 5 are currently pending in this application.
	Claims 1 and 4-5 are amended as filed on 08/02/2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 16/567,229, hereinafter 229. Although the claims at issue are not identical, they are not patentably distinct from each other because:

16/563,999
16/567,229
Claims 1 & 4-5:
A non-transitory computer-readable recording medium having stored therein a program for causing a computer to execute a process, the process comprising: accepting a combinatorial optimization problem to an operation unit that is capable of being divided into a plurality of partitions logically and solves the combinatorial optimization problem;

deciding a partition mode that prescribes a logical division state of the operation unit and an execution mode that prescribes a range of hardware resources used in an operation in the partition mode according to a scale or a requested precision of the combinatorial optimization problem; 




















and causing execution of operations of the combinatorial optimization problem in parallel in the operation unit with the partition mode and the execution mode decided, based on a number of times obtained by dividing a number of times of execution of the combinatorial optimization problem by a number of divisions corresponding to the execution mode.


Claim 1:
A computer-implemented optimization problem arithmetic method comprising: receiving a combinatorial optimization problem; determining, based on scale or a requested accuracy of the combinatorial optimization problem, a partition mode and an execution mode, the partition mode defining a logically divided state of an arithmetic circuit

the partition mode defining a logically divided state of an arithmetic circuit, the execution mode defining a range of hardware resources to be utilized in arithmetic operation for each of partitions generated by logically dividing the arithmetic circuit; and causing the arithmetic circuit to execute arithmetic operation of the combinatorial optimization problem in accordance with the determined partition mode and the determined execution mode
Claim 2:
wherein the determining includes determining a first partition mode as the partition mode when the scale of the combinatorial optimization problem is smaller than a maximum scale of a problem that is solvable by the arithmetic circuit in the first partition mode, and selecting a first execution mode as the execution mode from one or more execution modes that are utilizable in the first partition mode, the first execution mode corresponding to the scale of the combinatorial optimization problem

Claim 12:
wherein the processor is further configured to: receive another combinatorial optimization problem, perform division of the other combinatorial optimization problem when a scale of the other combinatorial optimization problem is greater than a maximum scale of a problem that is solvable by the arithmetic circuit, determine a second partition mode and a second execution mode of the arithmetic circuit based on a scale or a requested accuracy of a problem generated by the division of the other combinatorial optimization problem, and cause the arithmetic circuit to execute arithmetic operation of the problem in accordance with the determined second partition mode and second execution mode (where even though it doesn’t use the word parallel, it is describing the division of the problem, which is essentially performed for parallel processing)>






	Accordingly, claims 2-3 are rejected, at least, based on their dependency on claim 1.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Dadashikelayeh et al. (Pre-Grant Publication No. US 2018/0091440 A1), hereinafter Dada, in view of Lilienthal (Pre-Grant Publication No. US 2014/0136557 A1), hereinafter Lili, and in further view of Hayashi et al. (Pre-Grant Publication No. US 2016/0063391 A1), hereinafter Hayashi.

2.	With respect to claims 1 & 4-5, Dada taught a non-transitory computer-readable recording medium having stored therein a program for causing a computer to execute a process (0006, the processor), the process comprising: accepting a combinatorial optimization problem to an operation unit that is capable of being divided into a plurality of partitions logically and solves the combinatorial optimization problem (0089, where the task being a computational optimization problem can be seen in the use of the Ising machine of 0101, with respect to the applicant’s specification describing an Ising machine as utilized for said problem in 0003.  See also, 0135, where the combinatorial optimization can be seen); utilizing a partition mode that prescribes a logical division state of the operation unit and an execution mode that prescribes a range of hardware resources used in an operation in the partition mode (0089, where the scale associated with the resources can be seen in 0061, and the range of the utilized resources can be seen in 0016, where the range of applicable couplings is provided); and causing execution of operations of the combinatorial optimization problem in parallel in the operation unit with the partition mode and the execution mode decided, based on a number of times obtained by dividing a number of times of execution of the combinatorial optimization problem by a number of divisions corresponding to an execution mode (0099, where the parallel operations can be seen).
	However, Dada did not explicitly state deciding a partition mode & the partitioning mode being utilized according to a scale or a requested precision of the combinatorial optimization problem.  On the other hand, Lili did teach deciding a partition mode (0054, where the partitioning mode can be seen) & the partitioning mode being utilized according to the combinatorial optimization problem (0054, where the partitioning mode can be seen).  Both of the systems of Dada and Lili are directed towards managing combinatorial optimization problems and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Dada, to utilize partitioning based on scale, as taught by Lili, in order to maximize the efficiency of the task completion.
	However, Lili did not explicitly state that the task was to be performed to a requested precision of the combinatorial optimization problem.  On the other hand, Hayashi did teach that the task was to be performed to a requested precision of the combinatorial optimization problem (0078, where the user’s requested precision can be seen in 0122).  Both of the systems of Lili and Hayashi are directed towards data management and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Lili, in order to request a precision of the optimization, in order to ensure that a user is able to receive the precision that they desire and thus, increasing the “user-friendliness” of the system. 

3.	As for claim 2, it is rejected on the same basis as claim 1.  In addition, Lili taught wherein the causing execution sets seed values different from each other for the operations of the combinatorial optimization problem caused to be executed in parallel and causes the execution to be started (0027.  See also 0094).

4.	As for claim 3, it is rejected on the same basis as claim 1.  In addition, Lili taught wherein the causing execution causes the execution of the operations of the combinatorial optimization problem in parallel in the operation unit when the number of times of execution of the combinatorial optimization problem is equal to or larger than a threshold (0027, where the scaled integer is a threshold for the particular utilized scale).
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730. The examiner can normally be reached Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L GREENE/Primary Examiner, Art Unit 2452